Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it is not directed to that which applicant regards is new in the art to which the invention, as claimed, pertains.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 9, 12, 13, 15, 16, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 13, 14, 17 and 18 of U.S. Patent No. 10,254,422. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter reads upon the subject matter of the specific claims of the ‘422 patent.  Specifically, 
Instant claims	read upon	Claims in ‘422 patent
				1					1 and 13
				2					2
				5					2 and 3
				6					2
				9					14 and 13
				12					18
				13					17
				15					18
				16					17
				17					17
				18					9

Claims 3, 7, 8, 10, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,254,422 in view of  U.S Patent No. 9,632,195.  
Claims 7, 8, 19 and 20 include a limitation to a depressor positioned at both ends of the foil.  However, the ‘195 patent claims (see claim 9) a depressor positioned at both ends of a foil such that it would have been obvious to a skill artisan to include such depressors at both ends of the ‘422 foil.
Claims 3 and 10 include a limitation that the foil is flexible along its span length.  However, the ‘195 patent claims (see claim 1) a flexible foil such that it would have been obvious to one of ordinary skill in the art that the ‘422 foil is flexible.
s 4, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10,254,422 in view of U.S Patent No. 10,507,893.
Claims 4, 11 and 14 include a limitation that the foil is a solid body that defines the first and second interior conduits.  However, the ‘893 patent claims (see claim 2) a solid body foil such that it would have been obvious to one of ordinary skill in the art that the ‘422 foil is a solid body.

Claim Objections
7.	Claims 1 and 9 are objected to because of the following informalities:  
A colon ( : ) should be inserted after the word “comprising”.  Appropriate correction is required.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl